     Case 1:19-cv-00504-PJG ECF No. 22 filed 04/27/20 PageID.1711 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                            ______________________

MICKIE MICHELLE ANDREWS,

                    Plaintiff,

v.                                           Case No. 1:19cv-504

COMMISSIONER OF                              Honorable Phillip J. Green
SOCIAL SECURITY,

                  Defendant.
____________________________________/

                 JUDGMENT AWARDING ATTORNEY S FEES
                UNDER THE EQUAL ACCESS TO JUSTICE ACT


        For the reasons set forth in the accompanying Memorandum Opinion, the

Court hereby enters judgment in plaintiff s favor in the amount of $5,267.50 as full

and final adjudication of EAJA fees and expenses in this action.




Dated: April 27, 2020                        /s/ Phillip J. Green
                                             PHILLIP J. GREEN
                                             United States Magistrate Judge
